Citation Nr: 1725479	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-48 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for a right ankle disorder as secondary to a service-connected right knee disability.  

3.  Entitlement to service connection for a left ankle disorder as secondary to a service-connected right knee disability.  

4.  Entitlement to service connection for a right foot disorder as secondary to a service-connected right knee disability.  

5.  Entitlement to service connection for a left foot disorder as secondary to a service-connected right knee disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Agency of Original Jurisdiction (AOJ) over these matters is the RO in Indianapolis, Indiana. 

Additional VA medical evidence has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC); however, the Veteran waived his right to have the RO consider this evidence prior to a Board decision in a September 2016 statement.


FINDINGS OF FACT

1.  The Veteran's current low back disorder was not caused or aggravated by his service-connected right knee disability.  

2.  The Veteran's current right ankle disorder was not caused or aggravated by his service-connected right knee disability.

3.  The Veteran's current left ankle disorder was not caused or aggravated by his service-connected right knee disability.  

4.  The Veteran's current right foot disorder was not caused or aggravated by his service-connected right knee disability.

5.  The Veteran's current left foot disorder was not caused or aggravated by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

3.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

4.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

5.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran asserts that his current low back, bilateral ankle, and bilateral feet disorders were caused by a fall from a ladder in the 1990s.  Because evidence pertaining to these disorders is located in the same or similar records, the Board shall analyze these matters together below.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran does not allege, and the record does not show, that his current low back, bilateral ankle, and bilateral feet disorders were caused or otherwise etiologically related to any incident, disease, or injury from his active duty service in the 1970s.  Rather, the Veteran contends that these disorders were caused when he fell from a ladder in the 1990s.  He contends that his service-connected right knee disability caused his right leg to give way, which resulted in his fall and his sustaining injuries to his low back, ankles, and feet.  Because the record-including service treatment records, the Veteran's statements, and VA treatment records-does not indicate that the Veteran's current low back, ankles, and feet disorders are etiologically related to his active duty service or that they manifested to a compensable degree within one year of separation from active duty service, and because the Veteran has not alleged these disabilities had their onset in service, the Board shall not discuss direct service connection or presumptive service connection for chronic diseases below.  Rather, as indicated by the Veteran and the overall record, the Board shall analyze whether his current disorders were caused or aggravated by his service-connected right knee disability.  

Initially, the Board notes that the Veteran has current disabilities in his low back, ankles, and feet.  Specifically, a September 2010 VA x-ray of the spine showed multilevel degenerative disc disease (DDD) and degenerative joint disease (DJD) in the lumbar spine and mild to moderate degenerative changes in the thoracic spine, including sclerosis of the vertebral body endplates and osteophyte formations.  Similarly, an April 2009 VA examiner diagnosed the Veteran with bilateral ankle and bilateral feet sprains, and a January 2010 VA examiner diagnosed him with arthritis of the bilateral ankles and feet.  Thus, the first element of secondary service connection is met.  

Regarding the nexus requirement, the Veteran asserts that he injured his low back, ankles, and feet when he fell from a ladder due to the instability of his right knee.  The record shows that his right knee chondromalacia with a history of patellectomy and right tubercle advancement has been service connected since August 1978.  Additionally, as discussed in more detail below, the Veteran claims to have injured his low back, ankles, and feet after he fell from a ladder in the 1990s.  Thus, the only question to be answered is whether his right knee caused his fall.    

Service connection for chondromalacia of the right knee with history of patellectomy was granted on the basis of aggravation in a November 1978 rating decision.  In a subsequent November 1978 rating decision, the RO acknowledged that the Veteran had undergone knee surgery and granted him a temporary total rating.  In a November 1979 rating decision, the RO granted an increased rating to 20 percent.  

In September 1981, the Veteran was in a motorcycle accident and twisted his right knee.  He was treated at VA in October 1981, and the examiner noted that the Veteran's range of motion was limited and there was, "No ligamentous laxity."  In a March 1982 rating decision, the RO granted a temporary total rating and then continued the 20 percent rating.  

The Veteran underwent a VA examination for his right knee symptoms in August 1998, during which he told the examiner that his legs have out while he was on a ladder and he fell, fracturing both of his feet, in 1994.  He indicated that his feet were placed into casts and that he has had foot symptoms since that time.  He also stated that he had a surgery on his right calcaneus and talus in 1997.  The examiner diagnosed him with a history of a fracture of both feet and status-post surgery of the right foot.  The Veteran did not complain of any low back symptoms and the examiner did not note any abnormal spinal disorders or symptoms.  

A July 2008 VA general medicine note shows that the Veteran injured his left foot and ankle the day before when he was walking down a flight of steps.  He stated that he heard a "pop" when he twisted his left ankle and foot.  His symptoms included swelling and tenderness.  

A July 2008 VA podiatry progress note showed that the Veteran complained of left ankle pain.  He relayed that he injured his left lower extremity when he felt his right lower extremity buckle, which caused him to fall over on his left lower extremity.  The Veteran again noted that he heard a "popping" sound in his left ankle when the injury occurred and he contended that his right lower extremity was unstable.  

In a September 2008 VA orthopedic surgery consultation note, the Veteran complained of right knee and left ankle pain.  He told the doctor that his left ankle was broken because his right knee gave out without a brace.  He stated that he needed a brace for right knee support because in 1975 his patella was traumatically removed and a McKay surgery was performed at a VA medical facility.  The Veteran wanted a right knee brace for stability, and physical evaluation showed that he had right medial knee pain and knee laxity.  

In November 2008, the Veteran filed service connection claims for his lower back, ankles, and feet as secondary to his right knee, which, he contended, was unstable.  

A December 2008 VA interdisciplinary education note showed that the Veteran had a history of a 14-foot fall from a ladder.  The Veteran told the physician that he hurt and fractured his bilateral ankles and injured his right knee approximately 15 years prior.  The Veteran stated that he subsequently had a right knee patellectomy and right knee instability since that time.  

The Veteran underwent a VA examination in April 2009, during which he told the examiner that he injured his feet and ankles when he fell off a ladder in 1995 fracturing both of this feet and ankles.  He also reported that he twisted and fractured his left ankle two years prior due to his right knee giving out.  The examiner noted that the Veteran had an open reduction and internal fixation (ORIF) surgery on the right foot approximately two years after the 1995 injury.  

After reviewing the Veteran's claims file, performing an in-person examination, and noting the Veteran's self-reported symptoms and history, the examiner opined that it was less likely than not that the Veteran's current bilateral ankle and foot disorders were related to his service-connected right knee disability.  The examiner determined that the Veteran's fall from a ladder in 1995 was not caused by his right knee.  Specifically, the examiner explained that the Veteran's knee was stable and not giving him trouble with ambulation in 1995 because he was able to climb the ladder from which he fell.  

During a January 2010 VA examination for an increase in his right knee disability rating, the Veteran told the examiner that he endured an in-service mortar shell assault that hit his right knee in 1971.  He relayed a history of right knee patella surgical removal following service, which onset his right knee symptoms.  He endorsed symptoms of giving way in the right knee.  The Veteran also complained of bilateral foot and ankle pain.  He told the examiner that he injured his feet and ankles when he fell from a ladder in 1995.  He also stated that he fractured his left ankle in 2007 when he fell.  This examiner diagnosed the Veteran with posttraumatic arthritis in his bilateral ankles and feet.  

In a December 2010 statement, the Veteran asserted that he fell off a ladder in 1993, and not in 1995, because his right knee gave out.  He contended that he was treated for a spinal trauma and broken and shattered bones in his bilateral ankles and bilateral feet in 1993 at a private hospital.  Following VA's requests for these private treatment records, the hospital indicated in January 2011 that it did not have any records of the Veteran's treatment as it does not retain and maintain records older than 10 years.  

During a July 2011 hearing before a decision review officer (DRO), the Veteran testified that his right knee patella was removed while he was in service.  He also contended that he shattered his feet and ankles when his leg gave out while changing a lightbulb on a ladder.  He also testified that a doctor has told him that his current low back, bilateral ankle, and bilateral foot disorders were due to his right knee disability.  

In a June 2015 statement, the Veteran again reiterated that he injured his feet and ankles when his right leg gave out, which resulted in him falling from a height of 12 to 14 feet.  He stated that his feet went through the ladder rungs and he shattered both his feet and ankles.  

In a February 2016 VA psychiatry attending note, the Veteran told the doctor that he was receiving VA disability benefits for his low back and joint disabilities.  He relayed that he severely injured himself in 1996 after he fell from a ladder.  He also told the doctor that he could not get up a ladder to change a lightbulb when he fell and fractured his feet and ankles.  

In a May 2017 appellant's brief, the Veteran's representative contended that the record did not include a medical opinion as to whether the Veteran's fall and subsequent disabilities were caused or aggravated by his service-connected disabilities.  The representative requested that VA attain an independent medical evaluation and opinion to answer these questions.  The Board determines that an independent medical evaluation is not necessary as the record contains sufficient evidence to adjudicate the Veteran's claims on appeal, which will be discussed in detail below.  

The Veteran's current low back, right and left ankle, and right and left foot disorders were not caused or aggravated by his service-connected right knee disability.  Specifically, the evidence is against a finding that the Veteran's fall from a ladder was caused by his service-connected right knee giving way.  The Board, as the finder of fact, is required to evaluate the credibility of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Based on a thorough review of the evidence of record, the Board concludes that the Veteran's statements regarding the circumstances of his fall from a ladder in 1993, 1994, 1995, or 1996 lack credibility.  The crux of the Veteran's claims rely on his story of having fallen off a ladder, which he claims was due to his right knee giving out.  However, the Veteran has provided inconsistent facts over the years, which calls into question his overall credibility.  For example, in 1979, he claimed his right knee disability was from a shrapnel wound in Vietnam.  When he was treated following the 1981 motorcycle accident, he again reported an injury in Vietnam in 1971 from shrapnel.  In his claim for disability benefits with the Social Security Administration, he reported he was "shot in the leg with shrapnel" while in the Army.  He reported this same injury to the VA examiner in January 2010 and stated that all of his right knee problems began in service without any prior injury to the one that occurred during service.  However, the record, including the Veteran's DD214, his service treatment records, and a September 1978 VA examination report, show that the Veteran did not serve in Vietnam, did not have any combat service, that his right knee disability pre-existed service (he fractured his patella in 1969), and that he specifically denied any in-service injury when he was treated for his right knee pain during service.  Thus, the Veteran has been providing an inaccurate story regarding his right knee disability for decades, when there was no need for him to tell such a story since he was already service connected for the right knee disability.  This tends to establish that the Veteran is capable of consistently providing facts that are not true, which damages his credibility.  

The Veteran also told the August 1998 VA examiner that the injury to his left hand was from "shrapnel fragment wound to the left hand during the Vietnam War."  Service treatment records show that he sustained a gunshot injury to his left hand when he was at a shooting gallery in October 1971 in the United States.

When the Veteran reported the fall to the August 1998 VA examiner, he indicated that he fell from a ladder because both of his legs gave out and that he fractured his feet.  He did not describe an injury to his low back at that time as a result of the fall from the ladder.  In his application for Social Security Administration benefits, he reported he was self-employed and fell and broke his ankles and legs.  Currently, he states that he fell from the ladder due to his right knee giving out and causing him to injure his back, left and right ankles, and left and right feet.  A July 7, 2008 VA treatment record shows that the Veteran reported he was going down the stairs at home the day before and stepped on the last step and twisted his left foot and ankle and heard something pop.  However, subsequently he claimed he was walking and planted his left foot and left his right lower extremity, which was unstable, buckle, which then caused him to fall over his left lower extremity.  When his knee was examined in September 2008, the examiner wrote there was "no ligamentous laxity."  

The Veteran testified during the July 2011 DRO hearing that his right knee patella was removed in service, but he told a September 2008 VA orthopedic surgeon that this patella was removed in 1975 and he relayed to a January 2010 VA examiner that this patella was removed following his active duty service.  In reviewing these statements, the Veteran's assertions regarding his fall from a ladder in the 1990s lack credibility.

Furthermore, a VA treatment record shows that the Veteran was angry at being denied additional VA compensation benefits due to "financial concerns."  See Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  

Due to the multiple inconsistent statements from the Veteran, which are not limited to the appeal period, the Board finds that the Veteran's statements as to the cause of these additional disabilities lack credibility.  

Of more probative value are the findings and opinions of the April 2009 VA examiner because of his expertise, training, education, proper support and rationale, and thorough review of the Veteran's claims file and self-reported history.  The examiner determined that the Veteran's fall from a ladder in 1995 was not caused by his right knee because the Veteran's knee was stable and not giving him trouble with ambulation at that time.  These findings and opinion are entitled to significant probative weight because this examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, as the preponderance of the evidence is against entitlements to service connection for low back, right and left ankle, and right and left foot disorders as secondary to a service-connected right knee disability, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder as secondary to a service-connected right knee disability is denied.  

Service connection for a right ankle disorder as secondary to a service-connected right knee disability is denied.   

Service connection for a left ankle disorder as secondary to a service-connected right knee disability is denied. 

Service connection for a right foot disorder as secondary to a service-connected right knee disability is denied.  

Service connection for a left foot disorder as secondary to a service-connected right knee disability is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


